 



Exhibit 10.5

 

ADDENDUM NO. 1 TO

CONSULTANCY AGREEMENT

 

This ADDENDUM NO. 1 TO CONSULTANCY AGREEMENT (the “Addendum”) is made and
entered into May 22, 2019 (the “Effective Date”) by and between United Utilities
Authority, Ltd., with its principal place of business located at 5/71 Soi
Ramkhamheng 3 Soi 31 Intersection 5, Dokmai Subdistrict, Prawet District,
Bangkok (“UUA”), and United Capital Consultants, Inc., with its principal place
of business located at 3210 East Coralbell Avenue, Mesa, AZ 85204, USA (“UCC”).
Each party is hereinafter referred to individually as a “Party” and collectively
as the “Parties”).

 

RECITALS

 

WHEREAS, UUA is a private utility specializing in renewable energy projects and
has identified and begun due diligence and negotiations on potential
acquisitions in the form of solar energy farms available for purchase in
Thailand (the “Facility” or “Facilities”);

 

WHEREAS, UCC has expertise in the area of project structure and finance and
desires to finance acquisitions of solar energy farms or acquire solar energy
farms;

 

WHEREAS, UUA had previously engaged UCC to provide consulting services and
assist in financing projects under a Consultancy Agreement executed and between
the parties on July 18, 2018, which is incorporated herein by reference (the
“Consultancy Agreement”); and

 

WHEREAS, the Parties have entered into this Addendum to add to or amend the
terms and conditions first described in the Consultancy Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.Grant of Option to Purchase the Facilities

 

a.Option. As per Exhibit A of the Consultancy Agreement, UCC may elect to invest
its own capital into UUA’s projects. As UCC is presently interested in acquiring
solar energy farms from UUA’s project pipeline, the Parties agree that at UCC’s
discretion, UUA shall grant to UCC an option to directly purchase any Facilities
with a collective generating capacity of 60 MW, or any interest in such
Facilities acquired thereby. Upon completion of UCC’s acquisitions of any such
Facilities, UCC shall enter into a separate agreement with UUA for UUA to manage
such Facilities.

 

b.Equity. As UCC anticipates obtaining direct equity in some of UUA’s other
projects or may otherwise acquire an interest in UUA, UCC shall retain
shareholder rights in connection with any shares of UUA or interests in any
project companies owned by UUA subsequently acquired, which shall be independent
of this Addendum or the Consultancy Agreement. Such rights may include, but are
not limited to, the right to dividends, the right to vote, and the right to
acquire additional shares.

 

 

 

 

2.Term

 

a.Term. This Addendum will remain in effect for the Term of the Consultancy
Agreement, including any automatic renewals, unless otherwise terminated.

 

3.Fees and Expenses

 

a.Fees and Expenses. Fees and expenses will be handled as per the Consultancy
Agreement, with the exception that UCC shall not be entitled to reimbursement
for any expenses incurred in connection with acquisitions of Facilities from
UUA’s pipeline.



 

4.Miscellaneous

 

a.Effect of Addendum. Except as amended as set forth above, the Consultancy
Agreement shall continue in full force and effect.

 

b.Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Consultancy Agreement

 

*           *           *           *           *

 

 

 

 

SIGNATURES

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have duly
executed this Agreement by their authorized representatives as of the date first
written above.

 

United Utilities Authority, Ltd.   United Capital Consultants, Inc.

 

By: /s/ Mr. Robert A. Buss   By: /s/ Mr. Clayton F. Patterson Name: Mr. Robert
A. Buss   Name: Mr. Clayton F. Patterson Title: Vice President   Title: Chief
Executive Officer

 



 

